DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 9,743,992. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the current application are broader in scope than the claims in ‘992 and in consequence can be directly read from the claims in ‘992.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,561,473. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the current application are broader in scope than the claims in ‘473 and in consequence can be directly read from the claims in ‘473.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-6, 9-11 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Kume (US 7,169,140) in view of Urick et al. (US 5,666,969, hereinafter Urick). 
 With respect to claim 1 Kume discloses an intravascular device comprising:
a catheter configured to be positioned within a blood vessel of a patient, the catheter defining a lumen (see catheter 12, lumen 21, Fig. 4); and

However, Kume fails to teach a radiopaque wire comprising a single piece of material arranged around the lumen of the catheter to form a plurality of evenly-spaced tightly wound sections and a plurality of evenly- spaced loosely wound sections, wherein each tightly wound section is spaced from a nearest tightly wound section by a loosely wound section, wherein each tightly wound section comprises a first pitch and each loosely wound section comprises a second pitch different from the first pitch.
Urick discloses guidewire having multiple radioscopic coils; one coil 32 has a loosely wound section and a coil 34 that has a tight wound section (the separation between windings is longer in the loosely wound section vs. the tight 
It would have been obvious to one skilled in the art at the time of the invention to have modified Kume such that the radiopaque element including an alternating series of tightly wound sections and loosely wound sections as disclosed by Urick in order to further increase of the effective diameter and flexibility of the catheter (see Urick, col. 2, lines 54-56).

2. The intravascular device of claim 1, wherein each tightly wound section comprises a first length and wherein each loosely wound section comprises a second length, wherein the second length is longer than the first length (see Urick Fig. 4 wherein the sections have different lengths).

4. The intravascular device of claim 1, wherein the catheter comprises a tubular member, and wherein the radiopaque wire is positioned around an outer surface of the tubular member (See Urick core wire, 102 surrounded by the radiopaque wire pitch)



6. The intravascular device of claim 1, wherein the radiopaque wire is disposed at a distal portion of the catheter (see Ulrick Fig. 9).

9. The intravascular device of claim 1, wherein the catheter further comprises a therapeutic device disposed at a distal portion of the catheter (see Kume balloon 29).

10. The intravascular device of claim 10, wherein the therapeutic device comprises at least one of a balloon or a stent (see Kume balloon 29).

11. The intravascular device of claim 1, wherein the radiopaque wire comprises a metallic wire (see Urick abstract materials being stainless steel or gold).

Claim 3 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Kume (US 7,169,140) in view of Urick et al. (US 5,666,969, hereinafter Urick), as applied to claim 1, in view of Kletschka et al. (US 2002/0173817,hereinafter Kletschka). 

 Kletschka discloses an angioplasty device with includes a catheter including movable member within the catheter (see title). Kletschka discloses that a mesh coil is introduce to provide support to the inner wall 48 (see para. 0083). The inner wall 48 (as shown below in Fig. 4) is within the outer lumen (which is considered the “annular” lumen as claimed). Kletschka explicitly discloses that “In addition, the inner wall 48 may be reinforced in some embodiments with a metallic or plastic stent, strut, coil, or similar member, either in sections or for the full extent. These reinforcement members may also be embedded into the catheter wall.” (see para. 0083). Application/Control Number: 15/660,446 Page 6 Art Unit: 3793 Kletschka further shows in one embodiment how such reinforcements (i.e. by illustration the strut reinforcement) can be positioned within the lumen in direct contact with inner wall 48 (see Fig. 6 below). 
It would have been obvious to one skilled in the art at the time of the invention to further have the radiopaque coil disclose in Urick further to be wounded around the elongate member and disposed within the annular lumen outside the central lumen as disclosed by Kletschka because doing so will further provide for structural support (see Kletchka para. 0083).

Claims 7-8 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Kume (US 7,169,140) in view of Urick et al. (US 5,666,969, hereinafter Urick), as applied to claim 1, in view of Cao et al. (US 2007/0016054). 
With respect 7, 8, Kume in view of Urick discloses the system as disclosed above but fails to teach having an ultrasound transducer at the tip of the catheter and that it can be intravascular ultrasound.
Cai discloses an apparatus and method for intravascular imaging in which an ultrasound transducer 140 is placed at the distal end of the catheter (see Fig. 2).
It would have been obvious to one skilled in the art before the effective filling date to incorporate a transducer 140 at the tip of the catheter because doing so will allow for a forward facing transducer which can also obtain forward data in addition to standard transducer catheter configurations which is perpendicular to the catheter.

Claim 12 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Kume (US 7,169,140) in view of Urick et al. (US 5,666,969, hereinafter Urick), as applied to claim 1, in view of D’aquanni (US 2007/0021811). 

With respect 12, Kume in view of Urick discloses the system as disclosed above but fails to the radiopaque wire comprises a radiopaque polymer.
DAquanni discloses a medical device including a radiopaque polymer coated wire (see Fig. 1, para. 0007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-7782. The examiner can normally be reached Monday-Friday 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793